Title: To John Adams from Lataque, 11 May 1778
From: Lataque, M. de
To: Adams, John


      
       Monsieur
       
        ce 11 may 1778
       
      
      Une famille honete, se sert de mon entremise pour avoir lhonneur de vous demander, si Mr de Roche Fremoy est toujour em­ployé dans larmée de Mr le general Waginton; jose esperer Monsieur que vous daigneres maccorder la grace, de me fournir touts les eclaircissements que vous deves avoir sur le compte de cet officier, dont on nentend, plus parler deja depuis quelque temps; jay lhonneur detre Monsieur avec un tres profond respect votre tres humble et tres obeissant Serviteur
      
       de lataque
      
      
       Si vous daignes Monsieur mhonorer dune reponse je vous priee de me ladresser ruée causse rouge a bordx.
      
     